Concurring Opinion by
Judge Kramer:
In Firing v. Kephart, 18 Pa. Commonwealth Ct. 578, 336, A. 2d 470, 473 (1975), I filed a dissent based upon constitutional grounds. However, in this case I can concur because of the provisions of the Act of March 1, 1974, P.L. , No. 31, Pa. Leg. Serv. 74, Section 3, cited and quoted in the majority opinion, under which the appellants made claims for benefits. I add these *446words solely in the interest of clarifying my position, which otherwise might appear to be inconsistent.